Case 1:14-cv-02887-JLK-MEH Document 208 Filed 09/24/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


     ALEJANDRO MENOCAL,
     MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
     GRISEL XAHUENTITLA,
     HUGO HERNANDEZ,
     LOURDES ARGUETA,
     JESUS GAYTAN,
     OLGA ALEXAKLINA,
     DAGOBERTO VIZGUERRA, and
     DEMETRIO VALERGA
     on their own behalf and on behalf of all others
     similarly situated,
                                Plaintiffs,

              v.

     THE GEO GROUP, INC.,

                                   Defendant.


    DECLARATION OF MICHAEL J. SCIMONE IN SUPPORT OF PLAINTIFFS’
          MOTION TO COMPEL PRODUCTION OF DOCUMENTS
             AND ENFORCE THIS COURT’S PRIOR ORDER

         I, Michael Scimone, pursuant to 28 U.S.C. § 1746, declare under penalty of

  perjury as follows:

         1.        I am Counsel at Outten & Golden LLP, which, together with Towards

  Justice, the Law Office of R. Andrew Free, Milstein Law Office, The Kelman Buescher

  Firm, P.C., and Meyer Law Office, P.C., are Plaintiffs’ and Class Counsel in this action.

  I am an attorney in good standing admitted to practice before this Court.

         2.        I have been one of the lawyers primarily responsible for the prosecution of

  Plaintiffs’ and the Class’s claims in this case.
Case 1:14-cv-02887-JLK-MEH Document 208 Filed 09/24/19 USDC Colorado Page 2 of 5




         3.     I make the statements in this Declaration based on my personal knowledge

  and would so testify if called as a witness at trial.

  Documents withheld pending ICE review

         4.     On March 18, 2019, Plaintiffs filed a Motion to Compel documents that

  GEO objected to producing on the basis of the Housekeeping Act, 5 U.S.C. § 301, and

  United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), and sought to withhold

  pending ICE review. The motion is available at ECF No. 168.

         5.     After Plaintiffs filed the March 18 Motion to Compel, counsel for GEO

  contacted Plaintiffs offering to withdraw its Touhy objections and stipulate that no

  documents were being withheld pending ICE review. To avoid future noncompliance,

  Plaintiffs insisted that the stipulation require GEO to produce a monthly log of any

  documents responsive to Plaintiffs’ discovery requests that GEO had withheld or delayed

  pending ICE review.

         6.     GEO did not produce a log identifying any withheld or delayed documents

  in May, June, July, or August 2019.

         7.     On July 12, 2019, Plaintiffs’ counsel asked counsel for GEO how many

  documents remained to be produced, and when their production was anticipated. On July

  17, 2019, counsel for GEO responded that 4,500 documents would be produced on July

  19, 2019, which would “substantially complete” GEO’s production of electronically-

  stored information. That correspondence is attached hereto as Exhibit A.

         8.     In reliance on GEO’s representation that discovery was substantially

  complete, Plaintiffs scheduled a deposition of GEO witness on October 3, 2019 and

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 208 Filed 09/24/19 USDC Colorado Page 3 of 5




  another deposition of a GEO witness on October 9, 2019.

         9.     On August 26, 2019, during their first meet-and-confer session, GEO’s

  most recent counsel informed Plaintiffs that a log of documents being withheld pending

  ICE review would be produced the following week.

         10.    On September 3, 2019, GEO produced a log to Plaintiffs showing that the

  production of more than 4,500 documents are being delayed pending ICE review. That

  document is attached hereto as Exhibit B.

         11.    In a September 9, 2019 telephone conference, counsel for GEO told

  counsel for Plaintiffs that it anticipated that ICE review of the 4,500 documents identified

  in the log would be complete on October 4, 2019, and that the delayed documents, which

  consist of communications between GEO and ICE, would be produced sometime after

  that date. Counsel for GEO also told Plaintiffs that it has identified an additional 1,200

  documents responsive to Plaintiffs’ discovery requests, and that an unidentified number

  would be submitted for ICE review.

         12.    As of the date of this declaration, no date has been provided for the

  production of any documents that have or will be submitted for ICE review.

  Other discovery delays

         13.    After several months of meeting and conferring with GEO’s prior counsel,

  Plaintiffs recently reached impasse with respect to Plaintiffs’ request for documents

  relating to communications between GEO and ICE regarding the use of detainee labor at

  any GEO-owned or GEO-operated facility.

         14.    GEO has objected that documents relating to facilities other than the

                                               3
Case 1:14-cv-02887-JLK-MEH Document 208 Filed 09/24/19 USDC Colorado Page 4 of 5




  Aurora Detention Facility are irrelevant.

         15.    Plaintiffs disagree, in part because these documents would tend to rebut

  GEO’s tenth affirmative defense that “any work [the Class] performed was voluntary

  and/or minor and consistent with that performed by detainees at ICE facilities throughout

  the United States.” ECF No. 26.

         16.    In an April 26, 2019 letter, GEO represented that it would withdraw this

  affirmative defense, but nearly five months later, this defense has not been withdrawn.

  That correspondence is attached hereto as Exhibit C.

         17.    To determine whether the dispute about documents relating to

  communications between GEO and ICE regarding the use of detainee labor at any GEO-

  owned or GEO-operated facility was real or theoretical, Plaintiffs asked that GEO

  identify whether it had withheld any responsive documents based on this objection. That

  correspondence is attached hereto as Exhibit D.

         18.    GEO’s prior counsel agreed to Plaintiffs’ request, but its current counsel

  has reneged on this position; on September 17, in a meet-and-confer, GEO confirmed that

  it would not disclose whether its document review platform contained documents that

  were responsive to Plaintiffs’ request, but withheld on the basis that they relate to

  locations other than GEO’s Aurora, Colorado facility.




                                                4
Case 1:14-cv-02887-JLK-MEH Document 208 Filed 09/24/19 USDC Colorado Page 5 of 5




  Dated: New York, NY
         September 24, 2019
                                           Respectfully submitted,

                                           By: /s/ Michael J. Scimone
                                           Michael J. Scimone
                                           OUTTEN & GOLDEN LLP
                                           685 Third Avenue, 25th Floor
                                           New York, NY 10017
                                           Telephone: (212) 245-1000
                                           Facsimile: (646) 509-2060
                                           mscimone@outtengolden.com

                                           Class Counsel




                                       5
